         Case1:19-cv-11325-LLS
        Case  1:19-cv-11325-LLS Document
                                 Document22
                                          19 Filed
                                              Filed06/19/20
                                                    06/18/20 Page
                                                              Page11ofof11
                                                                         5


                                                                          \USDC SDNY
                                                                           DOCl1MENT
UNITED STATES DISTRICT COURT
                                                                           ELECTRO.\ICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                           DOC #: _ _ _ _r--.....,_......---
SECURITIES AND EXCHANGE COMMISSION,
                                                                                                         /_41.:.-/_
                                                                           DA TE FILED:_.....;:6;..L/..:..,..     1..,_o_
                                Plaintiff,                                      ..,

             -- against --                                            19 Civ. 11325 (LLS)

ERAN EYAL and UNITEDDATA, INC. d/b/a                                  ECF Case
"SHOPIN,"

                                Defend ants.


                   FINAL JUDGMENT AS TO DEFENDANT ERAN EYAL

       The Securities and Exchange Commission having filed a Complaint and Defendant Eran

Eyal having entered a general appearance; consented to the Court's jurisdiction over Defendant

and the subject matter of this action; consented to entry of this Final Judgment; waived findings

of fact and conclusions of law; and waived any right to appeal from this Final Judgment:

                                                   I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section lO(b) of the

Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78j(b)] and Rule l0b-5

promulgated thereunder [17 C.F.R. § 240.l0b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)       to employ any device, scheme, or artifice to defraud;

       (b)       to make any untrue statement of a material fact or to omit to state a material fact

                 necessary in order to make the statements made, in the light of the circumstances

                 under which they were made, not misleading; or
          Case1:19-cv-11325-LLS
         Case  1:19-cv-11325-LLS Document
                                  Document22
                                           19 Filed
                                               Filed06/19/20
                                                     06/18/20 Page
                                                               Page22ofof11
                                                                          5




       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65( d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant' s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants are permanently restrained and enjoined from violating Section 17(a) of the

Securities Act of 1933 (the "Securities Act") [15 U.S.C. § 77q(a)] in the offer or sale of any

security by the use of any means or instruments of transportation or communication in interstate

commerce or by use of the mails, directly or indirectly:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to obtain money or property by means of any untrue statement of a material fact

               or any omission of a material fact necessary in order to make the statements

               made, in light of the circumstances under which they were made, not misleading;

               or

        (c)    to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65( d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

                                                 2
         Case1:19-cv-11325-LLS
         Case 1:19-cv-11325-LLS Document
                                 Document22
                                          19 Filed
                                              Filed06/19/20
                                                    06/18/20 Page
                                                              Page33ofof11
                                                                         5



officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).

                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 5(a) and (c) of the Securities Act

[15 U.S.C. § 77e(a) and (c)] by, directly or indirectly, in the absence of any applicable

exemption:

       (a)     Unless a registration statement is in effect as to a security, making use of any

               means or instruments of transportation or communication in interstate commerce

               or of the mails to sell such security through the use or medium of any prospectus

               or otherwise; or

       (b)     Making use of any means or instruments of transportation or communication in

               interstate commerce or of the mails to offer to sell or offer to buy through the use

               or medium of any prospectus or otherwise any security, unless a registration

               statement has been filed with the Commission as to such security, or while the

               registration statement is the subject of a refusal order or stop order or (prior to the

               effective date of the registration statement) any public proceeding or examination

               under Section 8 of the Securities Act [15 U.S .C. § 77h].

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant' s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                  3
          Case1:19-cv-11325-LLS
         Case  1:19-cv-11325-LLS Document
                                  Document22
                                           19 Filed
                                               Filed06/19/20
                                                     06/18/20 Page
                                                               Page44ofof11
                                                                          5




                                                 IV.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to Section

21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)] and Section 20(e) of the Securities Act [15

U.S.C. § 77t(e)], Defendant is prohibited from acting as an officer or director of any issuer that

has a class of securities registered pursuant to Section 12 of the Exchange Act [15 U.S.C. § 78!]

or that is required to file reports pursuant to Section 15(d) of the Exchange Act [15 U.S .C.

§ 78o(d)] .

                                                 V.
        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant

to Section 21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)] , Defendants are prohibited from

engaging in any offering of digital asset securities.

                                                 VI.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

for disgorgement of $422,100, representing profits gained as a result of the conduct alleged in

the Complaint, together with prejudgment interest thereon in the amount of $34,940, for a total

of$457,040, which is deemed satisfied by by the Defendant' s payment of approximately

3,105.78 Ether tokens pursuant to the plea agreement dated December 11 , 2019, in People v.

Eyal, Nos. SCI-07412-2019 and SCI-07413-2019 (Sup. Ct. Kings Cty.).

                                                  VII.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.




                                                   4
          Case1:19-cv-11325-LLS
         Case  1:19-cv-11325-LLS Document
                                  Document22
                                           19 Filed
                                               Filed06/19/20
                                                     06/18/20 Page
                                                               Page55ofof11
                                                                          5




                                                VIII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C . § 523 , the

allegations in the Amended Complaint are true and admitted by Defendant, and further, any debt

for disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under

this Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                 IX.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                  X.
       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.




                                              UNITED STATES DISTRICT JUDGE




                                                  5
        Case 1:19-cv-11325-LLS Document
                               Document 22
                                        19-1Filed  06/19/20
                                               Filed 06/18/20Page 6 of
                                                               Page    116
                                                                    1 of




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SECURITIES AND EXCHANGE COMMISSION,

                                Plaintiff,

             -- against --                                           19 Civ. 11325 (LLS)

ERAN EYAL and UNITEDDATA, INC. d/b/a                                 ECF Case
"SHOPIN,"

                                Defendants.


                       CONSENT OF DEFENDANT ERAN EYAL

       1.        Defendant Eran Eyal ("Defendant") acknowledges having been served with the

Complaint in this action, enters a general appearance, and admits the Court's jurisdiction over

Defendant and over the subject matter of this action.

       2.        Defendant has pleaded guilty to criminal conduct relating to certain matters

alleged in the Complaint in this action. Specifically, in People of the State ofNew Yorkv. Eran

Eyal, Nos. SCI:-07412-2019 and SCI-07413-2019 (Sup. Ct. Kings Cty.), Defendant pleaded

guilty to violations of New York Penal Law§ 190.65 (scheme to defraud in the first degree) and

New York General Business Law§ 352-c (securities fraud) and, in connection with that plea,

Defendant admitted the facts set out in the transcript of his plea allocution that is attached as

Exhibit A to this Consent. This Consent shall remain in full force and effect regardless of the

existence or outcome of any further proceedings in People v. Eyal.

        3.       Defendant hereby consents to the entry of the Final Judgment in the form attached

hereto (the "Final Judgment") and incorporated by reference herein, which, among other things:

             (a) permanently restrains and enjoins Defendant from violating Section 17(a) of the

                 Securities Act of 1933 ("Securities Act") [15 U.S.C. § 77q(a)]; Section l0(b) of


                                                   1
       Case 1:19-cv-11325-LLS
       Case 1:19-cv-11325-LLS Document
                              Document 22
                                       19-1Filed
                                              Filed 06/18/20Page
                                                  06/19/20    Page 2 of
                                                                 7 of 116




               the Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78j(b)]

               and Rule lOb-5 thereunder [17 C.F.R. § 240.lOb-5]; and Sections 5(a) and 5(c) of

               the Securities Act [15 U.S.C. §§ 77e(a), 77e(c)];

            (b) prohibits Defendant from acting as an officer or director of any issuer that has a

               class of securities registered pursuant to Section 12 of the Exchange Act [ 15

               U.S.C. § 781] or that is required to file reports pursuant to Section 15(d) of the

               Exchange Act [15 U.S.C. § 78o(d)];

            (c) prohibits Defendant from engaging in any offering of digital asset securities;

            (d) orders Defendant to pay disgorgement in the amount of $422,100, plus

               prejudgment interest thereon in the amount of $34,940, for a total amount of

                $457,040, which is deemed satisfied by the Defendant's payment of

                approximately 3,105.78 Ether tokens pursuant to the plea agreement dated

                December 11, 2019, in People v. Eyal.

       4.       Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

       5.       Defendant waives the right, if any, to a jury trial and to appeal from the entry of

the Final Judgment.

       6.       Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.

       7.       Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.



                                                   2
        Case 1:19-cv-11325-LLS Document 22
                                        19-1Filed  06/19/20
                                               Filed 06/18/20Page 8 of
                                                               Page    116
                                                                    3 of




       8.      Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.

       9.      Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

or declaration stating that Defendant has received and read a copy of the Final Judgment.

        10.    Consistent with 17 C.F.R. § 202.5(f), this Consent resolves only the claims

asserted against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the. settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

that the Court's entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, a self-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this




                                                  3
                               Document 22
        Case 1:19-cv-11325-LLS Document 19-1Filed
                                               Filed 06/18/20Page
                                                   06/19/20    Page 4 of
                                                                  9 of 116




action, Defendant understands that he shall not be permitted to contest the factual allegations of

the Amended Complaint filed in this action.

       11.     Defendant understands and agrees to comply with the terms of 17 C.F.R.

§ 202.5(e), which provides in part that it is the Commission's policy "not to permit a defendant

or respondent to consent to a judgment or order that imposes a sanction while denying the

allegations in the complaint or order for proceedings." As part of Defendant's agreement to

comply with the terms of Section 202.5(e), Defendant acknowledges the guilty plea for related

conduct described in paragraph 2 above, and: (i) will not take any action or make or permit to be

made any public statement denying, directly or indirectly, any allegation in the complaint or

creating the impression that the complaint is without factual basis; (ii) will not make or permit to

be made any public statement to the effect that Defendant does not admit the allegations of the

complaint, or that this Consent contains no admission of the allegations; (iii) upon the filing of

this Consent, Defendant hereby withdraws any papers filed in this action to the extent that they

deny any allegation in the complaint; and (iv) stipulates for purposes of exceptions to discharge

set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, that the allegations in the

complaint are true, and further, that any debt for disgorgement, prejudgment interest, civil

penalty or other amounts due by Defendant under the Final Judgment or any other judgment,

order, consent order, decree or settlement agreement entered in connection with this proceeding,

is a debt for the violation by Defendant of the federal securities laws or any regulation or order

issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C.

§ 523(a)(19). If Defendant breaches this agreement, the Commission may petition the Court to

vacate the Final Judgment and restore this action to its active docket. Nothing in this paragraph




                                                  4
        Case 1:19-cv-11325-LLS
        Case 1:19-cv-11325-LLS Document
                               Document 22
                                         19-1Filed
                                                Filed 06/18/20Page
                                                    06/19/20    Page
                                                                   10 5ofof11
                                                                            6




affects Defendant's: (i) testimonial obligations; or (ii) right to take legal or factual positions in

litigation or other legal proceedings in which the Commission is not a party.

        12.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

seek from the United States, or any agency, or any official of the United States acting in his or

her official capacity, directly or indirectly, reimbursement of attorney's fees or other fees,

expenses, or costs expended by Defendant to defend against this action. For these purposes,

Defendant agrees that Defendant is not the prevailing party in this action since the parties have

reached a good faith settlement.

        13.     Defendant agrees that the Commission may present the Final Judgment to the

Court for signature and entry without further notice.




                                                     5
       Case
       Case 1:19-cv-11325-LLS
            1:19-cv-11325-LLS Document
                              Document22
                                       19-1Filed 06/19/20
                                              Filed 06/18/20Page 11 6ofof116
                                                              Page




       14.     Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.



 Dated:   03 r'ort.V) 2,02D


        On }'.\v~ 7. '7- 0 ?--o , .2G-l-9:;-Eran Eyal, a person known to me, personally appeared
 before me and ackhowledged executing the foregoing Consent.                     .


                                                Notary Public   c:-s
                                                Commission expires: Ay..-(\ $ 1 "'~-''5
                                                                Fllchlld Diorio
                                                        NalllyN,ic, StatedNewYolll
                                                              No. 02016389987
                                                         Qudfted In New YOik caunt,
                                                       Commielian ExpilelAplllll.20RI
Judd Burste"'·------.. . ._
Judd Burstein, P.C.
5 Columbus Circle
New York, New York 10019

Attorney for Defendant




                                                   6
